MEMORANDUM **
Julian R. Chacon appeals the district court’s denial of Chacon’s request to stay his habeas corpus petition to allow Chacon to exhaust new claims never raised in state court. The district court held that it lacked discretion to stay this habeas corpus petition. In the event that it had such discretion, the court declined to stay the petition to allow Chacon to exhaust new claims in state court.
We have jurisdiction pursuant to 28 U.S.C. § 2253. We review the district court’s refusal to stay Chacon’s petition pending exhaustion of newly discovered issues for an abuse of discretion. Fetterly v. Paskett, 997 F.2d 1295, 1298 (9th Cir. 1993).
The district court erred in holding that it lacked discretion to stay this case. See James v. Pliler, 269 F.3d 1124 (9th Cir. 2001). However, it did not abuse its discretion in refusing to stay the case. Chacon argues that Fetterly controls. However, in contrast to the unusual circumstances in Fetterly, there are no unusual circumstances in this case. The unexhausted claims were not the result of newly discovered evidence, but arose instead from facts about which Chacon knew or should have known when he filed his original petition. The district *799court did not abuse its discretion in declining to hold Chacon’s petition in abeyance.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.